The action is replevin, brought to recover the possession of two canal boats, known as "Jay Pettibone of Buffalo" and "Dr. M.S. Kittinger of Lockport," and their tackle and furniture. The "Pettibone" was-the subject of an agreement of May 31, 1873, by which the plaintiff agreed to sell it to the defendant upon payment of a sum represented by twelve promissory notes, made by the defendant to the plaintiff, the last one of which was payable November 1, 1875. And, until full payment, title was reserved to the plaintiff, with the right on default to retake the boat As a further security for the payment of the notes, the defendant gave to the plaintiff a chattel mortgage on the boat "Kittinger." This action is founded upon the alleged default in payment of the moneys so secured. The agreement gave to the defendant the right to take possession of the boat "Pettibone" and use it. This he did. But the sale was conditional. The right of the defendant was to complete the purchase, and take title by payment, and until then the title remained in the plaintiff. This was the situation produced by force of the agreement. (Strong v. Taylor, 2 Hill, 326; Bullard v. Burgett, 40 N.Y. 314; Austin v.Dye, 46 id. 500.) And unless the defendant was in some manner relieved from the effect of such condition, he acquired no title to the boat. His default in payment, would permit the plaintiff to lawfully take the property from the possession of the defendant. It is contended, on the part of the defendant, that the instrument was or became in its nature a chattel mortgage, because it was treated as such in the use made of it by the plaintiff in filing and refiling it, and in subsequently advertising the boat for *Page 552 
sale on taking it from the defendant. It is difficult to see in this any such effect upon the character of the agreement, as its terms clearly and unequivocally characterize it as an executory agreement of sale, and the payment of the purchase-price as a condition precedent to the change of title. It is also urged that such condition was waived by the plaintiff, because he did not avail himself of the default in payment of the last note when it became due in November, 1875, but received payments of the defendant from time to time thereafter, and did not seek to take the boat until in July following, when this action was commenced. While that was a waiver of the forfeiture so far as to permit the defendant to complete his payments and perfect title to the boat, it did not have the effect to take the condition from the agreement or to change its character. But by such waiver that right of the defendant was continued until demand and refusal. (Hutchings v. Munger, 41 N.Y. 155.) The doctrine of the cases, which go to support the proposition of waiver of a condition in the transfer of property, has relation to the condition upon which delivery of possession is made dependent. (Hennequin v. Sands, 25 Wend. 640; Osborn v. Gantz,60 N.Y. 542.) The defendant alleges payment of the notes. The referee has found that on the 7th day of July, 1876, the amount remaining due from the defendant to the plaintiff was $126.38, and, on the twenty-first day of that month, the plaintiff took from the defendant, without the consent of the latter, four mules and harnesses of the value of $770, and appropriated them to his own use. This action was commenced the next day, and the property in question taken upon the requisition two days after. And the referee further finds that the notes had been fully paid, and that the plaintiff was then indebted to the defendant $643.38, the difference between the value of the mules and harness and the amount due the plaintiff when he took them from the defendant. The plaintiff claims, and evidence on his part was given tending to prove, that there was due him upon the notes upwards of $3,000 at the time of the commencement of the action. The fact, as *Page 553 
found by the referee in that respect, was based solely upon a record of judgment in an action, between the same parties, brought by Hadcock against O'Rourke on or about July 7, 1876, wherein the former alleged payment of the notes, sought an accounting with O'Rourke and the relief that the accounts between them be stated, and that the latter be restrained from taking the property. The issues were referred and the referee found that, on July 7, 1876, there was due from Hadcock to O'Rourke on the notes $126.38, and, as conclusion of law, determined that the latter was entitled to judgment dismissing the complaint. The judgment, thereupon entered, in terms, adjudged that the report be confirmed; that the sum so found was due the defendant therein from the plaintiff upon such notes, and that the complaint be dismissed, with costs. By that record there seems to have been a determination upon the merits of the issues presented by the pleadings, in which was directly involved the inquiry into the state of the accounts between the parties with a view to relief or redemption of the property from the alleged right and claim of the defendant therein, founded upon the agreement of sale and mortgage. As a rule, the consequence of a litigation between the same parties is that, when determined upon the merits, it is conclusive as to all matters within the issues, and that such is the effect of the adjudication upon the same questions in a subsequent action between them, although the form or purpose of it may differ from the former action. (Jordan v. Van Epps,85 N.Y. 427; Pray v. Hegeman, 98 id. 351; Castle v. Noyes,
14 id. 329; Smith v. Smith, 79 id. 634; Leavitt v.Wolcott, 95 id. 212.) It is contended by the plaintiff's counsel that the only question legitimately involved in the issue for determination in the former action was, whether the notes had been paid, and the property thus relieved from the claim of O'Rourke upon it, and that when Hadcock failed to establish such payment it was the only fact for the referee to find, and the conclusion of law that the complaint be dismissed necessarily followed. But we think the issues presented by the *Page 554 
pleadings, and the purpose of the former action, may be deemed to have been broader than that, and to have embraced the inquiry, which was litigated, as to the situation of the claim and amount unpaid upon it. The plaintiff in that action at the time of its commencement, so far as appears, had the right to pay whatever remained due, and perfect his title to the boat "Pettibone" and redeem the other from the operation of the mortgage. If he had tendered to O'Rourke a sum equal to the amount so found due, and the fact had so appeared on the trial of that action, the referee could properly have directed judgment for him. And if the situation had been such as to render it practicable for Hadcock to do so, and relieve the property from the claim, we think he might, for the purpose of payment, have treated the adjudication founded upon such report of the referee as effectually fixing the amount required to perfect and restore his title to the property. This was within the purpose expressed in the complaint. The issues related to the amount paid and unpaid upon the notes, as well as to the alleged fact of payment. In this respect the present action may be distinguished from Campbell v. Consalus
(25 N.Y. 613), where the only question for determination within the issues was, whether the mortgage sought to be canceled had been paid. The considerations of economy, as well as policy, require that repose be given to controversies between parties as to matters within issues, which have been once litigated and legitimately determined upon the merits, while the adjudication remains unreversed and unvacated. Otherwise parties might be subjected to hardship and embarrassment. The doctrine of resadjudicata is not, however, applicable to matters merely collateral or incidental to the questions presented by the pleadings and litigated, although they are the subject of controversy on the trial. (People v. Johnson, 38 N.Y. 63.) The plaintiff in the former action having alleged his readiness to pay any sum found remaining due the defendant therein, the referee could properly have directed judgment, giving leave to the former to pay the amount so found unpaid in satisfaction of the notes. But his omission to do so, inasmuch *Page 555 
as the complaint was dismissed on the merits, did not deny legitimate and conclusive effect to the finding of fact within the issues and declared by the judgment. (People v. Smith, 51 Barb. 360; Steinbach v. Relief Fire Insurance Co., 77 N.Y. 498. ) And the fact that the dismissal was on the merits is not dependent upon an express declaration to that effect by the referee. It is sufficient that it so appears by the judgment record. (Code Civ. Pro. § 1209; Van Derlip v. Keyser, 68 N.Y. 443. ) Treating, as we do, the former adjudication as determining the amount due the plaintiff herein, the inquiry arises whether such amount was paid. The report of the referee indicates that he treated the taking and appropriating by the plaintiff of the mules and harness as a satisfaction of the plaintiff's claim. It is not seen how the taking and appropriation of that property as represented by the evidence could be given such effect. If the defendant's right to take title to the mules and harness was subject to the same condition as that relating to the boat "Pettibone," the plaintiff may, by reason of the default, have had the right to reclaim them as his property. But it is by no means clear that he had by the agreement reserved the title to that property in himself, or that he had the right to take it. The agreement does not, in terms, apply the condition to the sale of the mules and harness. And, assuming that it was not applicable to them, the title to that property passed on delivery of it to the defendant. Upon that assumption, the plaintiff became liable for the conversion of that property when he took and appropriated it to his own use without the consent of the defendant. But as it does not appear that he disposed of the property or changed its condition, no opportunity seems to have been furnished the defendant to waive the tort and make any claim against the plaintiff in the nature of assumpsit on account of the property so taken. That right arises out of the disposition of the property tortiously taken or converted. And then the party thus deprived of his property may charge the wrong-doer as for money had and received to his use. (Sturdevant v. Waterbury, *Page 556
2 Hall, 484; Cobb v. Dows, 9 Barb. 230; Berly v. Taylor,
5 Hill, 577; Osborn v. Bell, 5 Denio, 370; Jones v. Hoar,
5 Pick. 285; Cushman v. Jewell, 7 Hun, 525; Stearns v.Dillingham, 22 Vt. 624; 54 Am. Dec. 88; Balch v.v. Patten,45 Me. 41; 71 Am. Dec. 526.) It is not unreasonable to suppose that the doctrine may be so extended as to permit the waiver of the tort and the maintenance of an action as for goods sold and delivered, when the wrong-doer has, by using the property for his own benefit, changed its condition and character as held inAbbott v. Blossom (66 Barb. 353). But that question does not arise and is not considered here. There is no evidence that the plaintiff did anything with the mules and harness further than to take them into his possession, which he did without the consent of the defendant. Whatever claim the latter appears to have had against the plaintiff for taking that property, was in tort as for trespass or conversion. It is difficult to see that, for the purpose of the question here, the effect, before stated, of taking the mules and harness by the plaintiff was modified by the fact that they, with the boat "Pettibone," were covered by the notice of sale. The taking of them cannot be treated as payment upon the debt unless they were or may be deemed taken as such. There is nothing indicating such purpose on the part of the plaintiff. And, assuming that his purpose, when he caused the notice of sale to be posted, was to sell them, the unaccomplished design to do so did not give to the taking of them the effect of payment. These views lead to the conclusion that it could not be treated as payment or satisfaction of the balance remaining due upon the notes. It follows that, in view of the default in payment, the plaintiff, upon demand and refusal, had the right, at the time of the commencement of this action, to take the boat "Pettibone" by force of the condition in such agreement of sale, or to take the other boat by virtue of the chattel mortgage. But he had no right to take both, because the taking of the former by the plaintiff, as owner, would have the effect to rescind the contract of sale or put an end to it, and this would terminate his *Page 557 
right to seek payment or to avail himself of the security given for it. The plaintiff did at the same time proceed to take both boats. They were taken together upon his requisition in this action July twenty-fourth and delivered to him July twenty-seventh. On July 22, 1876, he advertised them for sale by separate notices, and sold both of them on the twenty-eighth day of that month. The plaintiff had the legal title to the boat "Kittinger," subject to such right as the defendant had of redemption. (Mattison v. Baucus, 1 N.Y. 295.) And the right of the plaintiff was to take it on the mortgage and publicly sell it on notice by way of foreclosure of the equity of redemption, or not sell it, as he pleased. In case of such sale he could account for the net proceeds. And if he did not sell it, the taking and appropriation would operate to satisfy the claim if its value was sufficient for the purpose. (Case v. Boughton,
11 Wend. 107; Charter v. Stevens, 3 Denio, 33; Coe v.Cassidy, 72 N.Y. 133, 138; Bragelman v. Daue, 69 id. 69;West v. Crary, 47 id. 423.)
When the plaintiff by the action and requisition sought to obtain and did take the boat "Pettibone," he was denied the right to the possession of the other boat for the reason before given. I should be inclined to give the defendant the benefit of the recovery of the "Pettibone" and damages for its detention, as that produced the larger amount, if that were practicable. And, as the defendant did not answer the complaint until after the sale of the "Kittinger," it may be that it could have been done on the ground of satisfaction of the debt by such sale, if the time of payment, as alleged in the answer as a defense, and found by the referee, had not been confined to that before the action was commenced. (Bendit v. Annesley, 42 Barb. 192; Rice v.Childs, 28 Hun, 303; Willis v. Chipp, 9 How. 568;Carpenter v. Bell, 19 Abb. Pr. 258; Beebe v. Dowd, 22 Barb. 255.) These views lead to the conclusion that the plaintiff was entitled to the possession of the boat "Pettibone," and that the defendant had the right to that of the boat "Kittinger," and to recover it with damages for detention. The value of the property was properly determined as of the time *Page 558 
of the trial. (Brewster v. Silliman, 38 N.Y. 423; New YorkGuaranty, etc., Co. v. Flynn, 55 id. 653.) And the value of the use of the boat, adopted as the measure of damages for its detention, was in accordance with the rule in that respect announced in Allen v. Fox (51 N.Y. 562).
The judgment, therefore, should be reversed and a new trial granted, costs to abide event, unless the defendant stipulate that the judgment entered upon the report of the referee be modified by striking from it so much as awards the return to the defendant of the boat "Pettibone" and damages for its detention, and by inserting a recovery by the plaintiff of the possession of that boat. And in case the defendant so stipulates, the judgment in other respects, and so modified, be affirmed, without costs of this appeal to either party.
All concur with FOLLETT, Ch. J., except BRADLEY, J., dissenting, and HAIGHT, J., not voting.
Judgment affirmed.